..




          OFFICE   OF THE ATTORNEYGENERAL          OF TEXAS
                               AUSTIN




     Eonorablr xllliam C8ltla Mont~cmer~
     Chalrmaa, Couslttrr 00 Count&r
     Botlse or RIpnrrntatlrrr
     Awtia, Tersr




                                                   opiaion request c4
     reornt data a                                 a* ro11olmt



                                    t a oountt EM
                                  0 or warrantr to
                                  a of a oounty a&-
                           4 or a bulldingto baud
                          ns otbr agenoisa or tim

                         ing thr   iiatt6r   nlth fou rrd Roproreatatlro
                          wrouadrmtand that tN# btalldin~will
                                                           be
                         oft1008   af thr County    Agent,   &x0 Deffionrtra-
     tioa Agent, F.W.A. an& A.A.A.
              In orderto lssw ralld bon48 to pay ior pub110 la-
     prorownt8   ttu LegZ8latWe met 8~oiZto~lly    prorid thea%-
     .ror . The node outlimd by tho Logislaturo for the im18mO
      c& bonds must bo rtriatly followed.  Thir pawoeltlor, ua8
    .




    Hooorable :‘lilll.an   Calvin l;Ofltfjaiaerp,p3qO $8




     establhshed by the case 0r :Zoburteon1. imeal0ve,       61 Tex.
316, @nd h88 been CCfi5tIAntly   SuCO~lZeil eE$ followed. Strat-
     ton T. Cocslisrlcners~    Court cf &xiey Co., 137 3. Yi. 1170;
     Lasater V. Lopes, 217 3. x. 37s: Xdarw v* CoGill, 146 3. ‘w”.
     (Ed) 332.
              50 have round 00 constitutiondl  0~ otatutorg autharit~
     authorking   the Issuanso ei bonds for tha purgose or bulldlng
     a building to house tb 0rri008 0r the various agents named
     la your rogueat. mr5r0i-5,     it is our opinion that bools can-
     not be Issued ior tNs purpose.
               The restriotloa  stated in the above proposltlon,   how-’
        ever,~does mat prevent a oounty from entarlEq Into contracte
        ror authoklsed pub110 laprovaments and isauln$ fion-negotiable
     interest-bearing     warrants in Fayzcent thetaior. Laaater v.        /
     Lopes, aupra Bzldsrs v* City 0r Lazqasas, 249 3. x. 1083~
     Adams v. MoGi 11, suprar
                  The only proriolon in our statutes that we havocbeen
        able to rind that alght porrslbly give the Com&mIdnerar Court
        power to oonatrwt the typo bulldlrg you cientlon tn four re-
        questi 1.s seotlon 7 of Article fS51, Vernon’s Annotated ClvIl
        Statutas, whloh read8 as fcllow8:
                * (300.7) shall provide and Icuep in re air
             zgm~ye,       m    and all neocasar~ rub1 Po
                    Ilu .n
      XowovQr, this depertment has held in OpInIoa Xumber O-19ba
      (a oopy or aaid opinion is enolosed herewIth) that a buildding
      to hour the looal orfloes ot the A.A.A. end the County ko,ent
      1s not a neoeeeary pub110 bulldd?cg,  within, the meanlog of3eo-
      tloa 9 or Artlala eSJ1 sad that    the Count+ Cozmlrsloners’
    . Court has no oonetltut~ocal  or statutory autborit~ to employ
L     oounty run48 for the ereotloa of suoh a bullding.
                 E!asIng our oonoluslons upon the reason8 set out la
        the eaaloaad opinion, we do not believe that the Cozaulsulon-
        lrs’ Court has authorltt to oonstruot an agrloultural   bulld-
 .




     Ronorable Wlllti      Calvin Uontgorrrrf,   -66   d3




     lag to houao the otfloes oi the County ;,sent, Eorze Camon-
     StratIOn AgOAt, F.W.A. and A.A.A.   It n5oessarll~ r0liows
     that the countr does not hsve the authorltp to 155ce time
     warraatr ror such a puqoer.
                Trusting   that this   smwers your question,   a6 are




&&
         Ah.4



     COB.8
     alal.